Parker, P. J.:
If it be a fact that Tarbell is the real owner of this mortgage and is foreclosing the same in the name of Swift, I think the court, in *78the exercise of its discretion, would have the power to stay the proceedings until the determination of the appeal now pending in the Court of Appeals. Indeed, it might stay the proceedings herein until the final determination of that action, for the issue there being tried is the same one that Finnigan tenders here; and in the event supposed, it would be between the same parties, viz., Tarbell as plaintiff and Finnigan as defendant.
But if Swift, the plaintiff here, is the owner of this mortgage and is acting in his own right, and not as the mere agent of Tarbell, I am of the opinion that the proceedings in this action should not be .stayed until the decision of the pending appeal. (Dolbeer v. Stout, 139 N. Y. 486.) And such seems to have been the opinion of the judge at Special Term, as appears from his written opinion in the record before us.
Upon the affidavits presented to him, such judge concluded that Tarbell was the real party in interest, and that Swift was acting simply as his agent, and granted the stay asked for.
I cannot concur in the conclusion which he reached in that respect.
Both Swift and Tarbell make affidavit that Swift purchased this mortgage with his own money, and it is plain that the assignment is to him absolutely. No affidavit contradicts this statement, and I can discover no fact in the record negativing it. I am of the opinion that we are not at liberty to reject that statement upon the suspicion that it is untrue.
It is undoubtedly true that Swift is willing to aid Tarbell all he can in his controversy with Finnigan, and from the affidavits we may easily conclude that Swift purchased the mortgage at Tarbell’s' suggestion and that he commenced this foreclosure because Tarbell desired him to. But it is conceded that the mortgage is a good security and. a desirable investment for any one to make; and, even though Swift did purchase it at Tarbell’s suggestion, yet, if he paid his own money for it, he is the legal owner thereof; he is the real party in interest in this action and may prosecute or not, as he alone shall desire.
Now concede that he is inspired to commence and force this action by the desire to assist Tarbell, he is, nevertheless, exercising no more than his strict legal right. He owns the mortgage debt, *79and it is his right to have the mortgaged premises sold in satisfaction of it. And, the mortgage being past due, it is his right to have them sold as soon as the usual and regular form of proceedings will allow. The fact that he is influenced by an unworthy motive to demand his money does not at all affect his legal rights. (Morris v. Tuthill, 72 N. Y. 575.)
Of course, if Finnigan had any equity as against Tarbell in any part of such premises, he might ask to have such equity recognized and protected so far as the order of sale is concerned; but, to stay the whole proceeding — to prevent a sale — for an indefinite period until he shall be enabled to establish at the end of a litigation between himself and Tarbell whether or not he has such an equity, is a right to which he is not entitled.
If his suit with Tarbell had never gone to judgment, and he was not thereby barred from proving his claim in this action, yet I do not understand that he would be allowed to set it up and stay the plaintiff’s proceeding therein while he was litigating such claim to a final determination with his co-defendant. (Mutual Life Ins. Co. v. Cranwell, 10 N. Y. Supp. 404; Kay v. Whittaker, 44 N. Y. 565 ; Bradford v. Downs, 24 App. Div. 97; Smith v. Hilton, 50 Hun, 236, 239.) And, if this claim of Finnigan’s is not one that he can so litigate in this action, he clearly is not entitled to the stay which he desires.
I am, therefore, of the opinion that the affidavits do not warrant the conclusion that Tarbell is the real plaintiff in interest in this action. On the contrary, they show that Swift is the owner and has the absolute control of such mortgage, and, as against him, Finnigan is not entitled to the stay which he has obtained.
The order should be reversed, with costs.
All concurred.
Order reversed, with ten dollars costs and disbursements and motion denied.